Citation Nr: 1330504	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  11-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board videoconference hearing in March 2012.  A transcript of this hearing is of record.  This matter was remanded in June 2012 for further development.

As noted in the June 2012 Board remand, the Veteran also initiated an appeal of a denial of an increased rating for ankylosis of the left little finger, as documented in a November 2010 SOC.  However, he did not perfect the appeal of that issue for Board review through submission of a timely substantive appeal.

Also as noted in the June 2012 Board remand, the issue of an earlier effective date for service connection for PTSD has been raised by the record.  (See March 2012 videoconference hearing transcript and May 2012 Written Brief Presentation.)  In addition, in the May 2012 Written Brief Presentation, the Veteran's representative refers to "the 2009 denial for several claimed limb conditions" which was "clear and unmistakable error."  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters and they are, again, referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Under the unfortunate facts of this case, further development of the medical evidence is necessary to allow for informed appellate review.  Basically, during the course of the appeal the Veteran suffered head injury as a result of a motor vehicle accident.  The evidence suggests that the accident took place in the timeframe of October 2011.  The evidence further refers to hospitalization with a craniotomy and evaluation for a subdural hematoma.  The Board remanded this case in June 2012, in part, to obtain copies of all medical records documenting treatment for the motor vehicle accident injuries.  The RO has requested the Veteran to identify the medical facility and furnish a release, but he has not responded.

The claims file was reviewed by a VA examiner in March 2013.  The examiner pointed out that there were a number of unanswered questions regarding the cause of some of the current psychiatric symptoms.  The examiner commented that it would be helpful to review the medical records associated with the accident and subsequent treatment.  

Although VA has a statutory duty to assist the Veteran, this duty to assist "is not always a one-way street.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  This is a situation where the Veteran's cooperation is necessary.  

The Board acknowledges that the Veteran's mental health status is impaired.  In this regard, a July 2013 rating decision determined that the Veteran is not competent to handle disbursement of funds.  It very well be that the Veteran's mental impairment played a role in the failure to respond to the RO's request for information regarding the 2011 accident treatment records.  With this in mind, the Board believes it appropriate to afford the Veteran another opportunity to cooperate with VA's request for information necessary to adjudicate his claim.  


It is anticipated that the Veteran's representative and any appropriate individual acting on the Veteran's behalf in view of his incompetency will furnish any necessary assistance to the Veteran in complying with the request for information. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and his representative (and anyone else who may be properly appointed to act for the Veteran) and request that the medical facility or facilities which treated the Veteran in the time period from October through December 2011 for injuries resulting from a motor vehicle accident be identified.  An appropriate consent to the release of the medical records should accompany the RO's letter with a request that the consent be completed, appropriately signed, and then returned to the RO.  

2.  Any records received should be forwarded to an appropriate examiner, together with the claims file, for review.  The examiner should offer an opinion which clearly distinguishes the cause of the various types of psychiatric symptoms listed in the rating schedule; that is, which symptoms are due to the service-connected PTSD and which are due to the 2011 head injury.  A rationale for the opinion should be furnished. 

3.  After completion of the above, the RO should review the expanded record and re-adjudicate the issue of an increased rating for PTSD.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



